In re Thompson, Keith; — Plaintiffs); applying for supervisory and/or remedial writ; *480Parish of Orleans, Criminal District Court, Div. “E”, No. 304-916; to the Court of Appeal, Fourth Circuit, Nó. 92KW-2278.
Writ granted; case remanded. Relator in the instant application alleges on the basis of a police report obtained after his conviction that the state suppressed material exculpatory evidence at trial and that his present constitutional claims therefore rest on facts not known to him or his attorney as set out in La.C.Cr.P. art. 930.8(A)(1), which provides an exception to the three-year time limit for filing applications for post conviction relief. Accordingly, the judgment of the Fourth Circuit is vacated and this case is remanded to the court of appeal for reconsideration of the district court’s ruling that relator’s application was otherwise barred by the repetitive application provisions of La.C.Cr.P. art. 930.4.